DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without specifying traverse of a single method in the reply filed on 8/02/2022 is acknowledged.  
The elected species read upon claims 1-2, 10, 22-25, 31-34, 39, 41-43 and 45-46.  Claims 29-30 and 37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 10, 22-25, 31-34, 39, 41-43 and 45-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorboulev et al (Diabetes 61:187-196, 2012) as evidenced by Tan et al (Nature 580:511-516, 2020), Kaelberer et al (Science 361(6408):18 pages, 2018) and Page (Nutrients 13:844, 2021).
Claim 1 is drawn to a method of modulating a transsynaptic signal through a neuroepithelial circuit between a gut sensory cell (more specifically, an enteroendocrine cell (claim 45)) and the brain (more specifically, wherein the neuroepithelial circuit comprises a gut sensory cell (more specifically, the enteroendocrine cell) in contact with a nerve fiber (more specifically, a vagal nodose neuron) via releasing a neurotransmitter (more specifically, glutamate) (claims 39, 41-43 and 46)), the method comprising:
stimulating a receptor on the gut sensory cell (more specifically, sodium-dependent glucose cotransporter-1 (SGLT1) (claims 22-24), even more specifically, by contacting the gut sensory cell with a composition comprising a modulator of said receptor capable of stimulating the receptor (claim 25), even more specifically, wherein the modulator is glucose (claims 31-32) in an amount of 100 mM to 300 mM (claims 33-34)), thereby stimulating the transsynaptic signal from the gut sensory cell to the brain.
As thus summarized, the elected method reads on claims 1, 22-25, 31-34, 39, 41-43 and 45-46.
Gorboulev et al teach oral administration of a “D-glucose solution (6 mg/g body weight)” – which reads on 100 mM to 300 mM – to mice (Page 188, Column 1).  As further taught by Gorboulev et al, “SGLT1 is expressed in [enteroendocrine] L-cells and K-cells… which are known to secrete GLP-1 and GIP, respectively” (Page 190, Column 2)” and “SGLT1 is required for glucose-dependent stimulation of these enterohormones” (Page 191, Column 2; “SGLT1 is required for elevated systemic blood concentrations of GIP and GLP-1 after gavage with D-glucose” (Page 191, Column 2)), which “demonstrate the pivotal role of SGLT1 for both GLP-1 and GIP secretory responses triggered by oral glucose in vivo” (Page 194, Column 2).
As such, Gorboulev et al teach the instantly claimed method of contacting an enteroendocrine cell with glucose in an amount of 100 mM to 300 mM to stimulate the SGLT1 receptor.
However, Gorboulev et al do not describe the stimulation of a transsynaptic signal between the enteroendocrine cell (EEC) and the brain, via the interaction of glutamate released from the EEC with a vagal nodose neuron in contact with the EEC, as instantly claimed. 
Yet, as evidenced by Tan et al, “glucose acts in the gut to activate a neural circuit that communicates to the brain the presence of sugar” (Page 7).  In particular, “[t]he principal glucose transporter (and sensor) in the intestines is the sodium-glucose linked transporter-1 (SGLT-1)”, which is “expressed in… enteroendocrine cells” (Page 5) and transports glucose into the cell to “activate the glucose-responsive vagal neurons” (Page 6) – namely, “neurons in the nodose ganglion” (Page 5) – to “transmit the gut-to-brain sugar signal” (Page 5).
As evidenced by Kaelberer et al, “enteroendocrine cells synapse with vagal neurons to transduce gut luminal signals in milliseconds by using glutamate as a neurotransmitter.  These synaptically connected enteroendocrine cells are referred to henceforth as neuropod cells” (Abstract).
And as evidenced by Page (Page 2, Figure 1):

    PNG
    media_image1.png
    430
    709
    media_image1.png
    Greyscale

“enteroendocrine cells (EECs)… express nutrient receptors (NS) which when activated initiate an intracellular process culminating in: (1) the release of gut hormones, such as cholecystokinin (CCK) and glucagon-like peptide 1 (GLP-1) which subsequently act on peripheral VA terminals; or (2) the release of a neurotransmitter, such as glutamate, directly onto VA endings via neuropods that protrude from the basolateral surface of EECs”.
In view of all of the foregoing, it is evident that the method of Gorboulev et al – comprising contacting an enteroendocrine cell with glucose in an amount of 100 mM to 300 mM to stimulate the SGLT1 receptor – necessarily comprises the stimulation of a transsynaptic signal between the enteroendocrine cell (EEC) and the brain, via the interaction of glutamate released from the EEC with a vagal nodose neuron in contact with the EEC.
Accordingly, claims 1, 22-25, 31-34, 39, 41-43 and 45-46 are anticipated.
Claim 2 is drawn to a method of modulating a caloric value of a nutrient to a subject, the method comprising modulating a transsynaptic signal through a neuroepithelial circuit between a gut sensory cell and the brain by stimulating a receptor on the gut sensory cell, thereby stimulating the transsynaptic signal from the gut sensory cell to the brain and modulating the caloric value of the nutrient to the subject.
As discussed above, Gorboulev et al teach modulating a transsynaptic signal through a neuroepithelial circuit between a gut sensory cell and the brain by stimulating a receptor on the gut sensory cell, thereby stimulating the transsynaptic signal from the gut sensory cell to the brain, which would necessarily modulate the caloric value of a nutrient.  As noted by the court in Hoffer v. Microsoft Corp., 405 F.3d 1326 (Fed. Cir. 2005), a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003)).
Accordingly, claim 2 is also anticipated.
Claim 10 is drawn to a method of modulating a food intake behavior/food preference behavior in a subject, the method comprising modulating a transsynaptic signal through a neuroepithelial circuit between a gut sensory cell and the brain by stimulating a receptor on the gut sensory cell, thereby stimulating the transsynaptic signal from the gut sensory cell to the brain, wherein the food intake/food preference behavior in a subject is modulated.
As discussed above, Gorboulev et al teach modulating a transsynaptic signal through a neuroepithelial circuit between a gut sensory cell and the brain by stimulating a receptor on the gut sensory cell, thereby stimulating the transsynaptic signal from the gut sensory cell to the brain, which would necessarily modulate the food intake/food preference behavior.  As noted by the court in Hoffer v. Microsoft Corp., 405 F.3d 1326 (Fed. Cir. 2005), a “whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited” (quoting Minton v. Nat ’l Ass ’n of Securities Dealers, Inc., 336 F.3d 1373 (Fed. Cir. 2003)).
Accordingly, claim 10 is also anticipated.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611